
	
		I
		111th CONGRESS
		1st Session
		H. R. 1081
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Berry (for
			 himself and Mrs. Emerson) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Post-Katrina Emergency Management Reform Act
		  of 2006 to extend the public assistance pilot program through December 31,
		  2009.
	
	
		1.Public assistance pilot
			 program
			(a)In
			 generalSection 689j(d) of
			 the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 777(d)) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2009.
			
